Order denying motion to direct the clerk to enter judgment in accordance with proposed judgment and to amend the clerk’s minutes affirmed, in so far as an appeal therefrom is taken, with ten dollars costs and disbursements. On an appeal from the judgment entered on the verdict of the jury herein, plaintiff may bring up the question of the correctness of the ruling of the court in excluding testimony concerning the panels and ceilings. A record presenting the one question may be prepared. (Boylan v. Southern Pacific Company, 253 App. Div. 195.) Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.